Citation Nr: 1203444	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-07 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pes planus with calluses, osteotomies and hallux rigidus.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to September 1965. 

These matters came before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the Board in 1995 on the issue related to feet.  The judge who conducted that hearing has since retired.  Because of extraschedular and total disability rating based on individual unemployability implications under Rice v. Shinseki, 22 Vet. App. 447 (2009), he was asked whether he wanted another hearing.  He responded in the positive, so the claim will be remanded to afford him another hearing on this issue.

The Veteran also testified before the undersigned Veterans Law Judge in April 2010 on the issue of PTSD.  A transcript of the hearing is of record. Although he filed a claim for PTSD, the record reasonably raises a claim for dysthymia, which will be addressed in the decision below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of a higher rating for bilateral pes planus with calluses, osteotomies and hallux rigidus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD but the non-combat, in-service stressor has not been verified. 

2.  An acquired psychiatric disorder, other than PTSD, was not manifested during service or for many years thereafter, and is not related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as PTSD, to include depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011). 

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Claim for PTSD

In addition to the laws and regulations outlined above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994). 

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard to establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include a paragraph which, in pertinent part, states that, if a stressor claimed by a veteran was related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3) (2011) (as amended by 75 Fed. Reg. 39843 (July 13, 2010)). 

While the amended regulation applies to all claims seeking service connection for PTSD that were appealed to the Board by July 13, 2010, but not yet decided by the Board as of that date, the Board finds the amended regulation is not for application because the Veteran's reported stressor does not involve his fear of hostile military or terrorist activity, as contemplated by the regulation. 

Instead, as discussed below, the reported stressor involved an incident in a non-combat, training exercise, with no involvement of fear of hostile military or terrorist activity.  Therefore, the recent amendments to 38 C.F.R. § 3.304 are not for application. 

The DD Form 214 and personnel records indicated that the Veteran's primary military occupational specialty (MOS) was that of an infantry rifleman.  He reported to VA clinicians, in statements of record, and in testimony before the undersigned that he was exposed to an in-service stressor when he witnessed during a live-fire training exercise a fellow soldier being shot and cut down by the live ammunition.  

The Veteran has also vaguely described a duty assignment while in Germany in which he retrieved AWOL (absent without leave) soldiers; however, the Board observes even the clinician found his description very vague and hard to follow and he did not include this claimed duty assignment in later statements in which he discussed his stressor.  When specifically asked at the hearing about his stressors, he claimed only the stressor of a comrade being shot on a training exercise.  Therefore, the Board does not consider this a claimed stressor.

In a July 2007 VA treatment report, the Veteran reported another stressor of seeing a man fall from a "train" and onto the tracks; however, he did not refer to this event again in the treatment reports of record, he was already assessed with PTSD, and there is no suggestion that this claimed stressor event occurred during service.  Therefore, the Board will not address this incident as a stressor.

A review of the service treatment records reflect that the Veteran was treated for an overdose of 50 APC (aspirin, phenacetin, and caffeine) pills, previously prescribed for a headache, because he was "nervous" and worried about his own court-martial that was scheduled to convene in days.  This statement, dated days later, indicated that he had been at the training center "taking tests" all morning, and that later that afternoon he was very worried about being taken to the stockade because he was scheduled to go before a court-martial that Monday.  He then stated: "This was the reason I took so many tablets."  

The service neuropsychiatric examination noted the Veteran had entered service in August 1962 and had had trouble adjusting to military life.  At the time of the examination, he had already been before a special court-martial and was indeed in the stockade, having apparently been found guilty of larceny (UCMJ Article 121).  The service clinician also noted that the Veteran reported that he would continue to cause difficulty and that he desired a separation from service.  

The assessment was an emotional instability reaction.  Personnel records in the claims file indicated that by April 1963, the Veteran was transferred from the training company at Fort Dix and assigned to a new unit in Germany, where he remained until he separated in 1965.

The remainder of the service treatment records include the Veteran's request for treatment for other disorders; however, there were no other requests or referrals for mental health treatment.  His June 1965 Report of Physical Examination, prepared for purposes of separation found his psychiatric system clinically normal.  The June 1965 Report of Medical History bears negative responses to the questions whether he ever had or had now depression or excessive worry or nervous trouble of any sort.  The service clinician noted that he had ingested "excessive" amounts of aspirins, that this was treated and that there was no residual damage.  

Next, post-service evidence does not reflect psychiatric symptomatology for many years after service discharge.  Specifically, in December 1992, the Veteran reported to a VA clinician that his only past medical history was foot surgery.  In August 1999 and November 1999 VA treatment reports, he denied having any psychiatric problems, and reported he was not bothered by his problems.  

In March 2000, after he had completed a substance abuse program, he participated in a psychiatric study.  The March 2000 report noted that he had PTSD and was occasionally depressed; however, the report did not include any clinician's assessments as to how that diagnosis was reached or when or what the reported stressor was.  In a January 2002 VA primary care evaluation, he reported being occasionally depressed, though primarily frustrated, and having PTSD.  The clinician noted that he was continuing in the substance abuse program.  

A March 2007 VA primary care evaluation noted that the Veteran had not been seen since 2005.  A PTSD screening was positive.  In an April 2007 VA psychology evaluation, he reported the two stressors of having seen a fellow soldier shot and killed during a live fire exercise in what was recorded as basic training, and the other stressor of having been detailed to work as a service bounty hunter pursuing AWOL soldiers.  

As evidence of the incident in which he saw his friend shot and cut down by the bullets, such that he was covered with his blood, he reported to the VA clinician that he had attempted suicide directly after by swallowing a bottle of aspirin.  He stated he had had violent nightmares and difficulty sleeping ever since.  The VA clinician assessed chronic PTSD and ruled out depression, NOS.  VA treatment reports continued in the claims file to present, including assessments of PTSD.

With respect to the claim for PTSD, the Board acknowledges that the Veteran has been diagnosed with PTSD.  Thus, the issue is whether his claimed in-service stressor actually occurred and whether there is a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 

After a careful review of the record, the Board finds that the Veteran's claimed stressor is not verified.  For this reason, the evidence weighs against an award of service connection for PTSD. 

In Moreau v. Brown, 9 Vet. App. 389, 394- 95 (1996), the Court set forth the analytical framework for establishing the presence of a recognizable stressor which is the essential prerequisite to support a diagnosis of PTSD, that is: (1) whether the evidence demonstrates that stressful events occurred and (2) whether the stressful events are sufficient to support a diagnosis of PTSD. 

The diagnosis of PTSD must be rendered in accordance with 38 C.F.R. § 4.125(a) (2011) which incorporates the provisions of the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  In general, a veteran's statements alone are not sufficient to establish the occurrence of an in-service stressor.  Corroborating evidence is needed to support the claim of service connection for PTSD.  See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Initially, the Board finds that the evidence does not show that the Veteran participated in combat during active service.  The phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat. VAOPGCPREC 12-99 (October 18, 1999). 

As noted above, the Veteran's DD Form 214 reflects that his MOS was that of an infantry rifleman.  However, he acknowledged that his primary stressor took place during a training exercise, dated variously as 1962 or 1963, and not in a combat situation, and that he was never in Vietnam.  See Hearing Transcript.

Multiple attempts were made to verify his stressors; however, in both April 2008 and November 2008 memoranda, formal findings were made that information required to corroborate the stressful events as described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRCC) to allow for meaningful research of records.  The Board thus finds that the Veteran's stressors have not been verified.

Although the VA clinician diagnosed with Veteran with PTSD in April 2007, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996).  While it is well established that it is the province of trained health care providers to enter conclusions which require medical expertise, such as opinions as to diagnosis and causation (Jones v. Brown, 7 Vet. App. 134, 137 (1994)), it is the Board's responsibility to assess the credibility and weight to be given the evidence. 

The Board is not bound to accept the Veteran's uncorroborated account of his experiences.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board). 

The question of whether a specific event reported by a veteran as a stressor is a question of fact for the Board to decide.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that the diagnosis of PTSD based on the Veteran's unsubstantiated stressors is not probative. 

Significantly, the Board finds that the objective record does not support the Veteran's report of his actions after this claimed stressor event occurred.  In his April 2007 VA psychology evaluation and in later statements, to include his testimony before the undersigned, he reported that he was so upset by what he had witnessed that he sought medical treatment and had attempted suicide.  The objective record stands in such contrast as to render the Veteran's statements not credible.  

As discussed at length above, he did indeed ingest approximately 50 aspirin tablets in March 1963; however, in his own statement, he reported he had done this because he was worried and nervous about his pending courts-martial.  By the date of the neuropsychiatric examination, he was already in the stockade, serving his punishment for larceny.  

That the service clinician included this much detail as to the Veteran's surroundings objectively confirmed that he had been facing court-martial and had reason to be concerned about going to the stockade.  Yet, through all of the statements, he never once reported such a memorable and shocking sight as seeing a fellow soldier being shot and cut down by live ammunition during a live-fire exercise.  This weighs against his current statements that the alleged stressor was the source of his distress when he overdosed.

In another incongruity, the Veteran reported in his March 1963 statement, to the LOD investigating officer, that the day he ingested the pills, he was in a training facility taking tests.  There was no mention of crawling in full gear under barbed wire under live ammunition fire.  

Further, throughout the appeal period, the Veteran has regularly asserted that he attempted to commit suicide through an overdose the date after his comrade was shot.  In his initial claim for benefits (and several other documents), he maintained that the incident occurred while he was in basic training.  At one point, he pinpointed the incident to October 1962.  This date is the most plausible that the incident occurred during basic training.

However, in the September 2008 notice of disagreement, he claimed that the incident occurred between June and August 1963 at advanced training (AIT), rather than at basic training.  At the hearing before the Board, he claimed that it occurred at basic training in June 1963.  This date seems the least plausible since he had been on active duty for nearly a year by this point and it would not make sense that he was in basic training after one year of active duty.  All of these dates are overlayed by the fact that the personnel records reflect that he was in Germany by April 1963 and he always asserts that the incident happened at Ft. Dix.

Furthermore, and significantly, the overdose occurred in March 1963.  However, none of the dates he identified coincide with the date of his overdose.  Morever, as noted above, contemporaneously with treatment, he asserted that he overdosed because he was concerned about his upcoming court martial.  The contradictions with the contemporaneous records renders his statements regarding seeing a fellow soldier cut down by live fire during a training exercise as not credible and not probative.

In summary, the Board concludes that the record does not contain evidence that tends to establish a grant of service connection for PTSD.  While he has a diagnosis of PTSD, there is not credible supporting evidence that the claimed in-service stressor occurred.  Absent credible supporting evidence that the claimed stressor occurred, the criteria for a grant of service connection for PTSD have not been met, and the appeal is denied. 

Psychiatric Disorders Other Than PTSD

The Veteran has been diagnosed with another psychiatric disorder, specifically dysthymia.  As noted above, service treatment records reflect one complaint of nervousness due to an upcoming court martial and he was diagnosed with emotional instability reaction in 1963.  He served another two years in service without any further psychiatric complaints.  At the time of discharge, his psychiatric evaluation was normal.

Next, the post-service medical evidence does not reflect complaints or treatment related to psychiatric symptoms for more than 35 years following active service.  Thus, the medical evidence does not reflect continuity of symptomatology.

Further, as part of the current claim, in recent statements and sworn testimony, the Veteran has asserted that his PTSD symptoms have been continuous since service but he made no such clear statement regarding depression.  In fact, in VA treatment records, he repeatedly denied, as recently as November 1999, having any psychiatric problems.  

Nonetheless, the Board has considered the lay evidence as it pertains to the issue of depression.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

First, the Board finds that to the extent the Veteran asserts continued symptoms of depression since active service, this is inconsistent with the other lay and medical evidence of record.  Specifically, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a psychiatric disorder.  As noted above, the service separation examination report reflects that the Veteran was examined and his psychiatric evaluation was found to be clinically normal.  

His in-service history of symptoms (rather, lack of symptoms) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive but still a factor to weigh, the Board emphasizes the multi-year gap between discharge from active duty service (1965) and initial reported assessments and symptoms related to a psychiatric complaint in 2000 (a 35-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Also of significant, when the Veteran was evaluated in 2000, there is no indication in the reports that he had reported the onset of psychiatric symptomatology during or soon after service or even indicated that the symptoms were of longstanding duration.  

As well, the Veteran submitted the original claim seeking service connection for the calluses on his feet in June 1975.  That original claim made no mention of any psychiatric symptoms, though he and his mother and wife in their statements, discussed at length how the pain from his feet were so severe that he was driven to substance abuse.  

Next, throughout the 1980's, the Veteran maintained regular correspondence with VA regarding his now service-connected bilateral feet, yet he never included a claim for an acquired psychiatric disorder.  In February 1991, he submitted a claim for service connection for a groin disorder, which he reported he had injured during basic training.  

Even after that claim was denied, the Veteran regularly submitted claims seeking increased disability evaluations for his bilateral feet disorder, all without mention of any continuous symptoms of an acquired psychiatric disorder.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

These actions by the Veteran and the included statements that report feet or other symptoms, but not those pertaining to an acquired psychiatric disorder, is evidence that weighs against continuous acquired psychiatric symptoms since service.  

After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that he did not experience continuous psychiatric symptoms after service separation.  Further, the Board concludes that any general assertions of continued symptomatology since active service, while competent, is not credible. 

Of note, the Veteran did not claim that any psychiatric symptoms began in service (or were related to an in-service stressor) until just before he filed his current claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, no treating physician has ever attributed the Veteran's psychiatric disorder other than PTSD to active service.  

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between depression and active duty service.  As well, his wife submitted an August 2007 statement in which she reports watching him fall further into depression.  The Board observes that she does not suggest an onset date and that she did not attribute what she called depression to his service.  

While the Board reiterates that the Veteran and his wife are competent to report symptoms as they come to them through the senses, psychiatric disorders are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis. 

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to their statements.  See Cartright, 2 Vet. App. at 25. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 396 (2009). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The October 2007 letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the notice requirements with respect to the issues on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient treatment records.  Further, the Veteran did not report any private treatment, and he was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in April 2010.  

Finally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Twice the RO determined that there was insufficient evidence to sufficiently verify the stressor and the April and November 2008 memoranda detailed the RO's efforts.

Moreover, the Board finds that a VA examination is not warranted because the evidence of record demonstrates no chronic acquired psychiatric disorder in service, no symptoms for years, and no indication that the claimed disorder was related to service.  The Board notes that the Veteran was already assessed with PTSD by a VA clinician and that despite the efforts of the RO and the multiple statements by the Veteran, the non-combat stressor event could not be objectively verified.  

As discussed extensively above, the Board has determined that the Veteran's reports of his actions during service are wholly inconsistent with the objective evidence that his statements are not credible.  Another examination could not resolve this factual incongruity.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

The Board notes that the Veteran testified that he applied for Social Security in 1995 when he stopped working.  That he stopped working in 1995 is well documented in the claims file and contemporary documents make no mention of any application for Social Security disability benefits.  References dated in March 2000 in VA treatment records to his being on "disability" were later clarified in the same records to be references to his nonservice-connected pension benefits and his service-connected disability benefits.  As there is no credible suggestion in the record that he is in receipt of Social Security disability benefits for an acquired psychiatric disorder, the Board will not remand to obtain them.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, to include depression, is denied.


REMAND

The Veteran submitted a claim seeking an increased disability rating for his bilateral feet calluses, then rated as 10 percent disabling, in January 1993.  After the RO denied an increased evaluation, he disagreed and perfected his appeal.  In November 1995 he testified at a Board hearing held at the RO before a Veterans Law Judge who is no longer employed at the Board.  Following a November 1996 remand for further development, the RO increased the disability evaluation to 50 percent for bilateral pes planus with calluses, osteotomies and hallux rigidus.  The increased evaluation was made effective the date of claim.  The Veteran did not express his satisfaction and the appeal was not returned to the Board.  

In October 2011 the Veteran was informed that the Veterans Law Judge before whom he had appeared in 1995 is no longer employed at the Board.  As the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, he was given the opportunity to testify at another hearing.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.707 (2011).

In October 2011, the Veteran indicated that he would like to testify before another VLJ.  As the RO/AMC schedules Travel Board hearings, a remand of this matter to the RO/AMC is warranted. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate action to schedule the Veteran for a hearing before a traveling VLJ at the New York RO.  A copy of the letter scheduling the Veteran for that hearing, with a copy to his representative, should be included in the claims folder.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


